Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2005

Dobson v. Northumberland
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4561




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dobson v. Northumberland" (2005). 2005 Decisions. Paper 417.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/417


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 04-4561


                             WILLIAM J. DOBSON,

                                                  Appellant

                                        v.

NORTHUMBERLAND COUNTY; EDWARD ZACK, individually and in his Capacity
   as human relations director for Northumberland County; WILLIAM STESNEY,
    individually and in his capacity as Northumberland County Chief Clerk; JOHN
 BOBECK, individually and in his capacity as Northumberland County Commissioner;
    ROBERT GRECO, individually and in his capacity as Northumberland County
       Commissioner; SAMUEL DIETRICK, individually and in his capacity as
                        Northumberland County Commissioner




                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                              (D.C. No. 04-cv-01801)
                   District Judge: The Honorable Malcolm Muir




                 Submitted pursuant to Third Circuit LAR 34.1(a)
                              September 29, 2005

            Before: RENDELL, FUENTES, and WEIS, Circuit Judges.

                             (Filed: October 13, 2005)


                              OPINION OF THE COURT
FUENTES, Circuit Judge.

       William J. Dobson appeals U.S. District Judge Malcolm Muir’s Order granting

Appellee Northumberland County, Pennsylvania’s motion to dismiss pursuant to Federal

Rules of Civil Procedure Rule 12(b)(6). Based on our review, we Affirm.

                            I. Facts and Procedural History

       Because we write only for the parties, we recount only the most essential facts. As

this appeal arises from a successful motion to dismiss, we take all factual allegations and

reasonable inferences as true, viewing them in a light most favorable to Appellant

William J. Dobson. In re Rockefeller Ctr. Props. Secs. Litig., 311 F.3d 198, 215 (3d Cir.

2002). Dobson worked as a Workers’ Compensation Specialist for Appellee

Northumberland County, Pennsylvania (“Northumberland”) for approximately twelve

years. During that time, Dobson’s work was stellar, earning him numerous awards. In

June of 2003, Dobson submitted timesheets for overtime performed going back to April.

These sheets indicated that Dobson had worked certain hours that in reality he had not.

Dobson was paid for these hours.

       Upon discovering Dobson’s misrepresentation and the unearned payment made to

him, co-Appellees Edward Zack, human relations director for Northumberland, and

Willian Stesney, Northumberland chief clerk, met with Dobson and told him he could

either resign or be terminated for accepting money he had not earned. Faced with this

choice, Dobson sought to be provided with the evidence of wrongdoing being used

against him and requested to meet with co-Appellees John Bobeck, Robert Greco, and
Samuel Dietrick, Northumberland’s three county commissioners. These requests denied,

Dobson resigned.

       Dobson claims that the manner of his departure from Northumberland constituted

a violation of his Constitutional right to due process. Specifically, he alleges that

Northumberland’s refusal to grant him a hearing or to show him the evidence against him

violated his Procedural Due Process right and that his firing was an arbitrary and

irrational action on the part of the state, in violation of his right to Substantive Due

Process. He supports these contentions by arguing that he had a well-founded expectation

of continued employment and that his employee handbook guaranteed him the right to a

thorough investigation and hearing before he could be terminated. Dobson also asserts a

claim under Pennsylvania law for negligent infliction of emotional distress.

       In response to Dobson’s Complaint, Northumberland filed a motion to dismiss

pursuant to Rule 12(b)(6). Having received briefing from both sides, Judge Muir granted

the motion. Dobson timely appealed.

                         II. Jurisdiction and Standard of Review

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1291. Because

the cased was dismissed under Rule 12(b)(6), we exercise plenary review. Bradshaw v.

Twp. of Middleton, 2005 U.S. App. LEXIS 18622 (3d Cir. 2005).

                                       III. Discussion

Due Process Claims

       To prevail as to his substantive due process claims, Dobson must establish that he
has a property interest as to which the Fourteenth Amendment’s Due Process Clause

protection applies. See Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 139-40 (3d

Cir. 2000). State law governs whether Dobson’s employment with Northumberland

constituted a protected property interest. Bishop v. Wood, 426 U.S. 341, 345 (1976).

Because Pennsylvania is an at-will employment state, its authorities and agencies, such as

Northumberland, “do not have the power to enter into contracts of employment that

contract away the right of summary dismissal since the power to confer tenure must be

expressly set forth in the enabling legislation.” Short v. Borough of Lawrenceville, 548

Pa. 265, 267 (Pa. 1997). Dobson does not claim to be protected by any such legislation.

Because he had no protected property interest in his job with Northumberland under

Pennsylvania law, Dobson’s Substantive Due Process Claim fails.

      Not having a protected right voids Dobson’s Procedural Due Process claim as

well. See Board of Regents v. Roth, 408 U.S. 564, 569-70 (1976) (“The requirements of

procedural due process apply only to the deprivation of interests encompassed by the

Fourteenth Amendment’s protection of liberty and property.”). That Dobson’s employee

handbook claimed to give him the right to due process before being terminated does not

have any legal effect: “an employee handbook or personnel manual issued by a

Commonwealth agency is not a legislative action in itself and cannot be considered a

contract guaranteeing a property right in employment unless the legislature has so

provided.” Short, 548 Pa. at 267. Dobson’s employee handbook therefore did not grant



                                            4
him any due process right, including the right to an investigation and hearing before being

fired. His Procedural Due Process claim fails as well.

State Law Claim

       Because Judge Muir rightly dismissed Dobson’s federal law claims, it was also

proper for him to dismiss the pendent state law claims without prejudice. Markowitz v.

Northeast Land Co., 906 F.2d 100, 106 (3d Cir. 1990).

                                      IV. Conclusion

       For the foregoing reasons, the judgment of the district court will be affirmed in its

entirety.




                                             5